People v Cotto (2022 NY Slip Op 01520)





People v Cotto


2022 NY Slip Op 01520


Decided on March 10, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 10, 2022

Before: Manzanet-Daniels, J.P., Mazzarelli, González, Shulman, Rodriguez, JJ. 


Ind No. 1454/06 Appeal No. 15487 Case No. 2017-2161 

[*1]The People of the State of New York, Respondent,
vAlbert Cotto, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Natalie Rea of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Julia L. Chariott of counsel), for respondent.

Order, Supreme Court, Bronx County (John S. Moore, J.), entered on or about February 25, 2016, which adjudicated defendant a level three sexually violent predicate sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in declining to to defer defendant's SORA adjudication pending the outcome of an article 10 civil commitment proceeding (see e.g. People v Thomas, 179 AD3d 444, 445 [1st Dept 2020], lv denied 35 NY3d 908 [2020]; People v Powell, 170 AD3d 413 [1st Dept 2019], lv denied 33 NY3d 908 [2019]; see also People v Gordon, 147 AD3d 988 [2d Dept 2017], lv denied 29 NY3d 910 [2017]). The timing of the adjudication was consistent with Correction Law § 168-n and the requirements of due process. We find no basis to distinguish this case from our repeated
past holdings regarding such exercises of discretion. We have considered and rejected
defendant's remaining arguments.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 10, 2022